The act of 1794 requires the acknowledgment of the security to be entered by the justice and signed by the party, but it was here entered and signed by the justice in the absence of the party. The act designed to make this an authentic document equivalent to a confession of judgment since (320) execution issues upon it without further notice. Whatever authority the party may communicate to another by a proper power the justice is an unfit organ for its exercise in thereby blending the two functions of party and judge. There must be a new trial.